Title: To George Washington from Major General William Heath, 2 December 1776
From: Heath, William
To: Washington, George



Dear General
Pecks-kill [N.Y.] Decr 2nd 1776

I have to acknowledge the Receipt of yours of the 29th Ultimo—and am glad to hear of your Excellency’s safe Arrival at Brunswick, without the least interruption from the Enemy.
I am happy to find my honest Endeavours to do my Duty crowned with your Excellency’s Approbation—In addition to the Stores which I before mention’d to have been secured & bro’t off, a Quantity of Pearl-Ash, Bees-Wax, Oyl &c., & Two Brass Patterarous, which belong to the States, have been brought here, an Invoice thereof is enclosed[.] I have ordered them to Fish-Kill—I have also secured Ten Tons of Lead which is sent to the same place.
I am paying the utmost Attention to the plan for obstructing Hudson’s River, & have detached General George Clinton, with Two of his strongest Regiments, to push this most important Business; they serve for a Garrison for Fort Constitution at the same time that they are at this Duty.
General Scott’s Brigade, Col. Tash’s & Col. Snider’s Regiments are gone home, except about 100 of General Scott’s Brigade, that have

been prevailed upon to stay a little longer—The Convention of the State of New York, had sent them an Address & £1500 Currency as a Gratuity to encourage them to continue a month longer, I did all in my power to prevail upon them, & also transmitted to General Scott your Excellency’s Letter, urging the Expediency of their staying at this time—but all was in vain; home they must go, but many mean to inlist as they say after they have seen their Friends.
The Troops now at this post are but few and much Scattered which will put it out of our power to accomplish so much work, as I fear will be expected, but no endeavours of mine shall be wanting.
I have just received a number of Resolves from the Committee of Safety of the State of New York, which I take the Liberty to inclose, not knowing whether your Excellency has as yet received them.
General Lee is this day beginning to pass the River with his division, & numbers of the northern Army we are told, are on their march to join you, so that I hope soon to congratulate your Excellency on some signal Victory, over the Enemy unless upon the approach of the Reinforcements they should give you the Slip which I rather think will be the Case. I have the Honor to be with Respect & Esteem Your Excellency’s most humble Servant

W. Heath

